Exhibit 10.8

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned QTS REALTY
TRUST, INC., a Maryland corporation (“REIT”), the receipt and sufficiency
whereof are hereby acknowledged by REIT, and for the purpose of seeking to
induce KEYBANK NATIONAL ASSOCIATION, a national banking association (hereinafter
referred to as “Lender”, which term shall also include each other Lender which
may now be or hereafter become a party to the Credit Agreement, and shall also
include any such individual Lender acting as agent for all of the Lenders), to
extend credit or otherwise provide financial accommodations to Borrower under
the Credit Agreement, and seeking to induce the Lender Hedge Providers to
provide financial accommodations by entering into derivative contracts that may
give rise to Hedge Obligations, which extension of credit and provision of
financial accommodations will be to the direct interest, advantage and benefit
of REIT, REIT does, upon the occurrence of a Springing Recourse Event (as
hereinafter defined), hereby, absolutely, unconditionally and irrevocably
guarantee to Lender and the Lender Hedge Providers the complete payment and
performance of the following liabilities, obligations and indebtedness of
Borrower to Lender and the Lender Hedge Providers (hereinafter referred to
collectively as the “Obligations”) (capitalized terms that are used herein that
are not otherwise defined herein shall have the meanings set forth in the Credit
Agreement):

(a) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Revolving Credit Notes in the
aggregate principal face amount of Three Hundred Fifty Million and No/100
Dollars ($350,000,000.00) made by Borrower to the order of certain of the
Lenders, the Term Loan Notes in the aggregate principal face amount of Two
Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00) made by
Borrower to the order of certain of the Lenders, which Revolving Credit Notes
and Term Loan Notes are increasable to $675,000,000.00 as provided in the Credit
Agreement, and the Swing Loan Note in the principal face amount of Thirty
Million and No/100 Dollars ($30,000,000.00) made by Borrower to the order of the
Swing Loan Lender, together with interest as provided in the Revolving Credit
Notes, the Term Loan Notes and the Swing Loan Note, and together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof; and

(b) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of each other note as may be issued
under that certain Second Amended and Restated Credit Agreement dated as of
May 1, 2013 (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) among Borrower, KeyBank, for itself and as
agent, and the other lenders now or hereafter a party thereto, together with
interest as provided in each such note, together with any replacements,
supplements, renewals, modifications, consolidations, restatements, increases,
and extensions thereof (the Revolving Credit Notes, the Term Loan Notes and
Swing Loan Notes and each of the notes described in this subparagraph (b) are
hereinafter referred to collectively as the “Note”); and

(c) the full and prompt payment and performance of any and all obligations of
Borrower to Lender under the terms of the Credit Agreement, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, and extensions thereof; and

 

1



--------------------------------------------------------------------------------

(d) [intentionally omitted]; and

(e) the full and prompt payment and performance of each and all of the Hedge
Obligations; and

(f) the full and prompt payment and performance of any and all other obligations
of Borrower to Lender under any other agreements, documents or instruments now
or hereafter evidencing, securing or otherwise relating to the indebtedness
evidenced by the Note or the Credit Agreement (the Note, the Credit Agreement
and said other agreements, documents and instruments are hereinafter
collectively referred to as the “Loan Documents” and individually referred to as
a “Loan Document”). Without limiting the generality of the foregoing, REIT
acknowledges the terms of §2.11 of the Credit Agreement pursuant to which the
Total Commitment under the Credit Agreement may be increased to up to
$675,000,000.00 and agree that this Unconditional Guaranty of Payment and
Performance (this “Guaranty”) shall extend and be applicable to each new or
replacement note delivered by Borrower in connection with any such increase of
the Total Commitment and all other obligations of Borrower under the Loan
Documents as a result of such increase without notice to or consent from REIT.

Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Obligations” guaranteed hereby include any
obligation that constitutes an Excluded Hedge Obligation of REIT.

1. Agreement to Pay and Perform; Costs of Collection. Upon the occurrence of
(a) REIT’s failure to perform any term, covenant or agreement contained in §7.12
of the Credit Agreement (each, an “Asset Covenant Breach”) and the passage of
forty-five days (45) after either (i) Borrower or REIT becomes aware of the
Asset Covenant Breach, or (ii) Agent notifies Borrower in writing of any Asset
Covenant Breach, (b) if, at any time, REIT guarantees, or otherwise becomes
obligated in respect of, any Indebtedness (other than a conditional or springing
guaranty on terms substantially similar to the Springing Guaranty or
Indebtedness permitted under §8.1(a), (b), (c), (d) or (f)), (c) REIT (i) shall
make an assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing, (d) a petition or application shall be filed for the
appointment of a trustee or other custodian, liquidator or receiver of REIT or
any substantial part of the REIT’s assets, or a case or other proceeding shall
be commenced against REIT under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and REIT shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof, (e) a decree or order is
entered appointing a trustee, custodian, liquidator or receiver for REIT or
adjudicating REIT, bankrupt or insolvent, or approving a petition in any such
case or other proceeding, or a decree or order for relief is entered in respect
of REIT in an involuntary case under federal bankruptcy laws as now or hereafter
constituted (each of 1(a), 1(b), 1(c), 1(d) and 1(e) of this Guaranty being
referred to a “Springing Recourse Event”), then REIT does hereby agree that

 

2



--------------------------------------------------------------------------------

following and during the continuance of an Event of Default under the Loan
Documents if the Note is not paid by Borrower in accordance with its terms, or
if any and all sums which are now or may hereafter become due from Borrower to
Lender under the Loan Documents are not paid by Borrower in accordance with
their terms, or if any and all other obligations of Borrower to Lender under the
Note or of Borrower, any other Guarantor under the other Loan Documents are not
performed by Borrower, or any other Guarantor, as applicable, in accordance with
their terms, REIT will immediately upon demand make such payments and perform
such obligations. Upon the occurrence of a Springing Recourse Event, REIT
further agrees to pay Lender on demand all reasonable costs and expenses
(including court costs and reasonable attorneys’ fees and disbursements) paid or
incurred by Lender in endeavoring to collect the Obligations guaranteed hereby,
to enforce any of the Obligations of Borrower guaranteed hereby, or any portion
thereof, or to enforce this Guaranty, and until paid to Lender, such sums shall
bear interest at the Default Rate unless collection from REIT of interest at
such rate would be contrary to applicable law, in which event such sums shall
bear interest at the highest rate which may be collected from REIT under
applicable law. REIT acknowledges and agrees that the Obligations guaranteed
hereunder shall automatically become fully effective upon a Springing Recourse
Event and no other documentation shall be required to evidence same.

2. Reinstatement of Refunded Payments. If, for any reason, any payment to Lender
of any of the Obligations guaranteed hereunder is required to be refunded by
Lender to Borrower, or paid or turned over to any other Person, including,
without limitation, by reason of the operation of bankruptcy, reorganization,
receivership or insolvency laws or similar laws of general application relating
to creditors’ rights and remedies now or hereafter enacted, REIT agrees to pay
to the Lender on demand an amount equal to the amount so required to be
refunded, paid or turned over (the “Turnover Payment”), the obligations of REIT
shall not be treated as having been discharged by the original payment to Lender
giving rise to the Turnover Payment, and this Guaranty shall be treated as
having remained in full force and effect for any such Turnover Payment so made
by Lender, as well as for any amounts not theretofore paid to Lender on account
of such obligations.

3. Actions with Respect to Obligations. REIT hereby consents and agrees that
Lender may at any time, and from time to time, without thereby releasing REIT
from any liability hereunder and without notice to or further consent from REIT
or any other Person or entity, either with or without consideration: release or
surrender any lien or other security of any kind or nature whatsoever held by it
or by any Person, firm or corporation on its behalf or for its account, securing
any indebtedness or liability hereby guaranteed; substitute for any collateral
so held by it, other collateral of like kind, or of any kind; modify the terms
of the Note or the Loan Documents; extend or renew the Note for any period;
grant releases, compromises and indulgences with respect to the Note or the Loan
Documents and to any Persons or entities now or hereafter liable thereunder or
hereunder; release any other Guarantor, surety, endorser or accommodation party
of the Note or any other Loan Documents; or take or fail to take any action of
any type whatsoever. No such action which Lender shall take or fail to take in
connection with the Note or the Loan Documents, or any of them, or any security
for the payment of the indebtedness of Borrower to Lender or for the performance
of any obligations or undertakings of Borrower, REIT or other Guarantor, nor any
course of dealing with Borrower or any other Person, shall release REIT’s
obligations hereunder, affect this Guaranty in any way or afford REIT any
recourse against Lender. The provisions of this Guaranty shall extend and be
applicable to all replacements, supplements, renewals, amendments, extensions,
consolidations, restatements and modifications of the Note and the Loan
Documents, and

 

3



--------------------------------------------------------------------------------

any and all references herein to the Note and the Loan Documents shall be deemed
to include any such replacements, supplements, renewals, extensions, amendments,
consolidations, restatements or modifications thereof. Without limiting the
generality of the foregoing, REIT acknowledges the terms of §18.3 of the Credit
Agreement and agrees that this Guaranty shall extend and be applicable to each
new or replacement note delivered by Borrower pursuant thereto without notice to
or further consent from REIT.

4. No Contest with Lender; Subordination. So long as any of the Obligations
hereby guaranteed remain unpaid or undischarged or any Lender has any obligation
to make Loans or issue Letters of Credit, REIT will not, by paying any sum
recoverable hereunder (whether or not demanded by Lender) or by any means or on
any other ground, claim any set-off or counterclaim against Borrower in respect
of any liability of REIT to Borrower or, in proceedings under federal bankruptcy
law or insolvency proceedings of any nature, prove in competition with Lender in
respect of any payment hereunder or be entitled to have the benefit of any
counterclaim or proof of claim or dividend or payment by or on behalf of
Borrower or the benefit of any other security for any of the Obligations hereby
guaranteed which, now or hereafter, Lender may hold or in which it may have any
share. REIT hereby expressly waives any right of contribution from or indemnity
against Borrower or any other Guarantor, whether at law or in equity, arising
from any payments made by REIT pursuant to the terms of this Guaranty, and REIT
acknowledges that REIT has no right whatsoever to proceed against Borrower or
any other Guarantor for reimbursement of any such payments. In connection with
the foregoing, REIT expressly waives any and all rights of subrogation to Lender
against Borrower or any other Guarantor, and REIT hereby waives any rights to
enforce any remedy which Lender may have against Borrower or any other Guarantor
and any rights to participate in any collateral for Borrower’s obligations under
the Loan Documents. REIT hereby subordinates any and all indebtedness of
Borrower now or hereafter owed to REIT to all indebtedness of Borrower or any
other Guarantor to Lender, and agrees with Lender that (a) REIT shall not demand
or accept any payment from Borrower or any other Guarantor on account of such
indebtedness, (b) REIT shall not claim any offset or other reduction of REIT’s
obligations hereunder because of any such indebtedness, and (c) REIT shall not
take any action to obtain any interest in any of the security, if any, described
in and encumbered by the Loan Documents because of any such indebtedness;
provided, however, that, if Lender so requests, such indebtedness shall be
collected, enforced and received by REIT as trustee for Lender and be paid over
to Lender on account of the indebtedness of Borrower to Lender, but without
reducing or affecting in any manner the liability of REIT under the other
provisions of this Guaranty except to the extent the principal amount or other
portion of such outstanding indebtedness shall have been reduced by such
payment.

5. Waiver of Defenses. REIT hereby agrees that its obligations hereunder shall
not be affected or impaired by, and hereby waives and agrees not to assert or
take advantage of any defense based on:

(a) (i) any change in the amount, interest rate or due date or other term of any
of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby guaranteed, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any

 

4



--------------------------------------------------------------------------------

other documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;

(b) any subordination of the payment of the obligations hereby guaranteed to the
payment of any other liability of Borrower, any other Guarantor or any other
Person;

(c) any act or failure to act by Borrower or any other Person which may
adversely affect REIT’s subrogation rights, if any, against Borrower, any other
Guarantor or any other Person to recover payments made under this Guaranty;

(d) nonperfection or impairment of any security interest or other Lien on any
collateral, if any, securing in any way any of the obligations hereby
guaranteed;

(e) any application of sums paid by Borrower or any other Person with respect to
the liabilities of Lender, regardless of what liabilities of Borrower remains
unpaid;

(f) any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;

(g) either with or without notice to REIT, any renewal, extension, modification,
amendment or other changes in the Obligations, including but not limited to any
material alteration of the terms of payment or performance of the Obligations;

(h) any statute of limitations in any action hereunder or for the collection of
the Note or for the payment or performance of any obligation hereby guaranteed;

(i) the incapacity, lack of authority, death or disability of Borrower or any
other Person or entity, or the failure of Lender to file or enforce a claim
against the estate (either in administration, bankruptcy or in any other
proceeding) of Borrower, REIT, any other Guarantor or any other Person or
entity;

(j) the dissolution or termination of existence of Borrower, REIT, any other
Guarantor or any other Person or entity;

(k) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of Borrower, REIT, any other Guarantor or any
other Person or entity;

(l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower,
REIT any other Guarantor or any other Person or entity, or any of Borrower’s,
REIT’s or any other Guarantor’s or any other Person’s or entity’s properties or
assets;

(m) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of the Real Estate or any of the improvements located thereon;

 

5



--------------------------------------------------------------------------------

(n) the failure of Lender to give notice of the existence, creation or incurring
of any new or additional indebtedness or obligation of Borrower or of any action
or nonaction on the part of any other Person whomsoever in connection with any
obligation hereby guaranteed;

(o) any failure or delay of Lender to commence an action against Borrower or any
other Person, to assert or enforce any remedies against Borrower under the Note
or the other Loan Documents, or to realize upon any security;

(p) any failure of any duty on the part of Lender to disclose to REIT any facts
it may now or hereafter know regarding Borrower (including, without limitation
Borrower’s financial condition), any other Guarantor or any other Person, any
collateral, or any other assets or liabilities of such Persons, whether such
facts materially increase the risk to REIT or not (it being agreed that REIT
assumes responsibility for being informed with respect to such information);

(q) failure to accept or give notice of acceptance of this Guaranty by Lender;

(r) failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed;

(s) failure to make or give protest and notice of dishonor or of default to REIT
or to any other party with respect to the indebtedness or performance of
obligations hereby guaranteed;

(t) any and all other notices whatsoever to which REIT might otherwise be
entitled;

(u) any lack of diligence by Lender in collection, protection or realization
upon any collateral securing the payment of the indebtedness or performance of
obligations hereby guaranteed;

(v) the invalidity or unenforceability of the Note, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;

(w) the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Note or the other Loan Documents or the Hedge
Obligations;

(x) any transfer by Borrower or any other Person of all or any part of the
security, if any, encumbered by the Loan Documents;

(y) the failure of Lender to perfect any security or to extend or renew the
perfection of any security; or

(z) to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which REIT might otherwise be entitled, it being the
intention that the obligations of REIT hereunder are absolute, unconditional and
irrevocable.

REIT understands that the exercise by Lender of certain rights and remedies may
affect or eliminate Guarantor’s right of subrogation against Borrower or the
other Guarantors and that REIT may therefore incur partially or totally
nonreimbursable liability hereunder. Nevertheless, REIT hereby

 

6



--------------------------------------------------------------------------------

authorizes and empowers Lender, its successors, endorsees and assigns, to
exercise in its or their sole discretion, any rights and remedies, or any
combination thereof, which may then be available, it being the purpose and
intent of REIT that the obligations hereunder shall, upon the occurrence of a
Springing Recourse Event, be absolute, continuing, independent and unconditional
under any and all circumstances. Notwithstanding any other provision of this
Guaranty to the contrary, REIT hereby waives and releases any claim or other
rights which REIT may now have or hereafter acquire against Borrower or any
other Guarantor or other Person of all or any of the obligations of REIT
hereunder that arise from the existence or performance of REIT’s obligations
under this Guaranty or any of the other Loan Documents, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification, any right to participate in any claim or remedy of Lender
against Borrower or any other Guarantor or other Person or any collateral which
Lender now has or hereafter acquires, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, by any payment made
hereunder or otherwise, including, without limitation, the right to take or
receive from Borrower or any other Guarantor, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim or other rights, except for those rights of other
Guarantors under the Contribution Agreement.

6. Guaranty of Payment and Performance and Not of Collection. This is a guaranty
of payment and performance and not of collection. Upon the occurrence of a
Springing Recourse Event, the liability of REIT under this Guaranty shall be
primary, direct and immediate and not conditional or contingent upon the pursuit
of any remedies against Borrower or any other Person, nor against securities or
liens available to Lender, its successors, successors in title, endorsees or
assigns. REIT hereby waives any right to require that an action be brought
against Borrower or any other Person or to require that resort be had to any
security or to any balance of any deposit account or credit on the books of
Lender in favor of Borrower or any other Person.

7. Rights and Remedies of Lender. In the event of an Event of Default under the
Note or the Loan Documents, or any of them, that is continuing (it being
understood that the Lender has no obligation to accept cure after an Event of
Default occurs), Lender shall have the right to enforce its rights, powers and
remedies thereunder or hereunder or under any other Loan Document, in any order,
and all rights, powers and remedies available to Lender in such event shall be
nonexclusive and cumulative of all other rights, powers and remedies provided
thereunder or hereunder or by law or in equity. Accordingly, REIT hereby
authorizes and empowers Lender upon the occurrence and during the continuance of
any Event of Default under the Note or the Loan Documents, at its sole
discretion, and without notice to REIT, to exercise any right or remedy which
Lender may have, including, but not limited to, judicial foreclosure, exercise
of rights of power of sale, acceptance of a deed or assignment in lieu of
foreclosure, appointment of a receiver to collect rents and profits, exercise of
remedies against personal property, or enforcement of any assignment of leases,
as to any security, whether real, personal or intangible. At any public or
private sale of any security or collateral for any of the Obligations guaranteed
hereby, whether by foreclosure or otherwise, Lender may, in its discretion,
purchase all or any part of such security or collateral so sold or offered for
sale for its own account and may apply against the amount bid therefor all or
any part of the balance due it pursuant to the terms of the Note or any other
Loan Document without prejudice to Lender’s remedies hereunder against REIT for
deficiencies. If the Obligations guaranteed hereby are partially paid by reason
of the election of Lender to pursue any of the remedies available to Lender, or
if such Obligations are otherwise partially paid, this Guaranty shall
nevertheless remain in full force and effect, and REIT shall, upon the
occurrence of a Springing Recourse Event, remain liable for the

 

7



--------------------------------------------------------------------------------

entire balance of the Obligations guaranteed hereby even though any rights which
REIT may have against Borrower or any other Person may be destroyed or
diminished by the exercise of any such remedy.

8. Application of Payments. REIT hereby authorizes Lender, without notice to
REIT, to apply all payments and credits received from Borrower, REIT, any other
Guarantor or any other Person or realized from any security in such manner and
in such priority as Lender in its sole judgment shall see fit to the
Obligations.

9. Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of REIT or if there shall be pending any bankruptcy or insolvency case
or proceeding with respect to REIT under federal bankruptcy law or any other
applicable law or in connection with the insolvency of REIT, or if a liquidator,
receiver, or trustee shall have been appointed for REIT or REIT’s properties or
assets, Lender may file such proofs of claim and other papers or documents as
may be necessary or advisable in order to have the claims of Lender allowed in
any proceedings relative to REIT, or any of REIT’s properties or assets, and,
irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or deliverable on any such claim. REIT covenants and
agrees that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, REIT shall not seek a supplemental stay or
otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law (whether statutory, common law,
case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Lender to enforce any rights of Lender against REIT by
virtue of this Guaranty or otherwise.

10. Covenants of REIT. REIT hereby covenants and agrees with Lender that until
all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower under, by reason of, or pursuant to the
Note and the other Loan Documents have been completely performed and Lender has
no further obligation to make Loans, REIT will comply with any and all covenants
applicable to REIT set forth in the Credit Agreement.

11. Rights of Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or applicable law and not by way of limitation
of any such rights, REIT hereby grants to Lender, during the continuance of any
Event of Default under the Note or the Loan Documents, at any time and without
notice to REIT, the right to set-off and apply the whole or any portion or
portions of any or all deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or the branch of Lender
where the deposits are held) now or hereafter held by Lender and other sums
credited by or due from Lender to REIT or subject to withdrawal by REIT against
amounts payable under this Guaranty, whether or not any other person or persons
could also withdraw money therefrom. Any security now or hereafter held by or
for REIT and provided by Borrower, or by anyone on Borrower’s behalf, in respect
of liabilities of REIT hereunder shall be held in trust for Lender as security
for the liabilities of REIT hereunder.

 

8



--------------------------------------------------------------------------------

12. Changes in Writing; No Revocation. This Guaranty may not be changed orally,
and no obligation of REIT can be released or waived by Lender except as provided
in §27 of the Credit Agreement. This Guaranty shall be irrevocable by REIT until
all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower and REIT under, by reason of, or
pursuant to the Note and the other Loan Documents have been completely performed
and the Lenders have no further obligation to advance Loans under the Credit
Agreement or issue Letters of Credit.

13. Notices. Each notice, demand, election or request provided for or permitted
to be given pursuant to this Guaranty (hereinafter in this §13 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by facsimile, and addressed as
follows:

The address of Lender is:

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

With a copy to:

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Mr. Timothy Sylvain

Facsimile No.: (216) 689-5819

With a copy to:

McKenna Long & Aldridge LLP

303 Peachtree Street, Suite 5300

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

The address of REIT is:

c/o Quality Companies, LLC

12851 Foster Street, Suite 205

Overland Park, Kansas 66213

Attn: CEO/President

Facsimile No. (913) 814-7766

 

9



--------------------------------------------------------------------------------

With a copy to:

c/o Quality Companies, LLC

12851 Foster Street, Suite 205

Overland Park, Kansas 66213

Attn: Corporate Counsel

Facsimile No. (913) 814-7766

With a copy to:

Stinson Morrison Hecker LLP

1201 Walnut Street, Suite 2900

Kansas City, Missouri 64106-2150

Attn: Patrick J. Respeliers

Facsimile No. (816) 412-8174

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by facsimile is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days’ prior Notice thereof, Borrower, REIT or Lenders shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.

14. Governing Law. REIT ACKNOWLEDGES AND AGREES THAT THIS GUARANTY AND THE
OBLIGATIONS OF REIT HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA.

15. CONSENT TO JURISDICTION; WAIVERS. REIT HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF GEORGIA
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY,
AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I) TO
THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT TO
TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF GEORGIA OR
VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF GEORGIA, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES. EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY. REIT HEREBY
WAIVES ITS RIGHTS TO PERSONAL SERVICE AND AGREES THAT, IN ADDITION TO ANY
METHODS OF SERVICE OF PROCESS

 

10



--------------------------------------------------------------------------------

PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO REIT AT THE ADDRESS SET FORTH IN PARAGRAPH 13 ABOVE, AND
SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL BE SO
MAILED. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM BRINGING
ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY, IF
ANY, AND AGAINST REIT PERSONALLY, AND AGAINST ANY PROPERTY OF REIT, WITHIN ANY
OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN
ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED
HEREIN THAT THE LAWS OF THE STATE OF GEORGIA SHALL GOVERN THE RIGHTS AND
OBLIGATIONS OF REIT AND LENDER HEREUNDER OR OF THE SUBMISSION HEREIN MADE BY
REIT TO PERSONAL JURISDICTION WITHIN THE STATE OF GEORGIA. REIT HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT. REIT
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGE THAT LENDER
HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO
WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS PARAGRAPH 15. REIT ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY
TO REVIEW THIS PARAGRAPH 15 WITH ITS LEGAL COUNSEL AND THAT REIT AGREES TO THE
FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

16. Successors and Assigns. The provisions of this Guaranty shall be binding
upon REIT and its successors, successors in title, legal representatives, and
assigns, and shall inure to the benefit of Lender, its successors, successors in
title, legal representatives and assigns and the holders of the Hedge
Obligations. REIT shall not assign or transfer any of its rights or obligations
under this Guaranty without the prior written consent of Lender.

17. Assignment by Lender. This Guaranty is assignable by Lender in whole or in
part in conjunction with any assignment of the Note or portions thereof, and any
assignment hereof or any transfer or assignment of the Note or portions thereof
by Lender shall operate to vest in any such assignee the rights and powers, in
whole or in part, as appropriate, herein conferred upon and granted to Lender.

18. Severability. If any term or provision of this Guaranty shall be determined
to be illegal or unenforceable, all other terms and provisions hereof shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

19. Disclosure. REIT agrees that in addition to disclosures made in accordance
with standard banking practices, any Lender may disclose information obtained by
such Lender pursuant to this Guaranty to assignees or participants and potential
assignees or participants hereunder subject to the terms of the Credit
Agreement.

 

11



--------------------------------------------------------------------------------

20. No Unwritten Agreements. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

21. Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of REIT under this Guaranty.

22. Ratification. REIT does hereby restate, reaffirm and ratify each and every
warranty and representation regarding REIT or its Subsidiaries set forth in the
Credit Agreement as if the same were more fully set forth herein.

23. Reserved.

24. Fair Consideration. The REIT represents that the REIT is engaged in common
business enterprises related to those of Borrower and REIT will derive
substantial direct or indirect economic benefit from the effectiveness and
existence of the Credit Agreement.

25. Counterparts. This Guaranty and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

26. Condition of Borrower. Without reliance on any information supplied by the
Lender, REIT has independently taken, and will continue to take, whatever steps
it deems necessary to evaluate the financial condition and affairs of Borrower,
and the Lender shall not have any duty to advise REIT of information at any time
known to the Lender regarding such financial condition or affairs or any
collateral, if any.

[CONTINUED ON NEXT PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, REIT has executed this Guaranty under seal as of this 15 day
of October, 2013.

 

REIT: QTS REALTY TRUST, INC., a Maryland corporation By:  

/s/ Shirley E. Goza

Name:   Shirley E. Goza Title:   Secretary and General Counsel (SEAL)

[Signatures Continued on Next Page]

 

13



--------------------------------------------------------------------------------

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to the waiver of the right to trial by jury
contained in Paragraph 15 hereof.

 

KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders By:  

/s/ Timothy Sylvain

Name:   Timothy Sylvain Title:   Vice President (SEAL)

 

14